28 N.Y.2d 564 (1971)
In the Matter of the Claim of Amedeo Ammirata, Respondent,
v.
Harry Weidy et al., Respondents, and Special Fund for Reopened Cases, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued January 7, 1971.
Decided January 21, 1971.
John M. Cullen for appellant.
Anne G. Kafka for respondents.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Taking no part: Judge BURKE.
Order affirmed, with costs, to respondents employer and carrier; no opinion.